Order entered August 28, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00434-CR

                        ARTURO ARREOLA GAMIZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court of Appeals No. 2
                                Dallas County, Texas
                        Trial Court Cause No. MA14-18190-M

                                        ORDER
      Before the Court is appellant’s August 24, 2019 first motion to extend time to file his

brief. We GRANT the motion and ORDER his brief due on or before September 23, 2019.




                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE